NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Notice of Allowance in response to the Amendment/Remarks filed on 08/09/2022.
 Claims 1-12, 16, 25 and 31 are cancelled. Claims 33 and 34 are new. 
Claims 13-15, 17-24, 26-30, and 32-34 are pending in the Application of which Claims 13, 22 and 32 are independent.

Continuity/ priority Information
The present Application 16406826, filed 05/08/2019 is a continuation of 14605562, filed 01/26/2015, now U.S. Patent No. 10305641, which is a continuation of 13735494, filed 01/07/2013, now U.S. Patent No. 8943378 which is a continuation of 12399174, filed 03/06/2009, now U.S. Patent No. 8386872 and which Claims Priority from Provisional Application 61035278, filed 03/10/2008.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Allowable Subject Matter
Claims 13-15, 17-24, 26-30, and 32- 34 are allowed. 
Renumbered as Claims 1-19. 
The following is an examiner’s statement of reasons for allowance:  
 The nonstatutory double patenting rejection is withdrawn in view of the Claims amendment by incorporating additional features, which in combination with the original Claims of the instant Application, overcomes the Claims of U.S. Patent No. 8,943,378.
The prior art of record fails to anticipate or render obvious, a method and system for determining hybrid automatic repeat request (HARQ) resources at a wireless transmit receive unit (WTRU), as recited among other limitations in the independent Claims 13, 22 and 32, 
determining a first downlink HARQ process ID for a first downlink transmission on a downlink semi-persistent resource, the first downlink HARQ process ID is one of the one or more downlink HARQ process IDs configured for use with downlink semi-persistent scheduling, and the first HARQ process ID is determined based at least in part on an SFN associated with the first downlink transmission, 
receiving a subsequent allocation for a dynamic uplink transmission that includes the first uplink HARQ process ID, and receiving  a subsequent allocation for a dynamic downlink transmission that includes the first downlink HARQ process ID.
Consequently, Claims 13-15, 17-24, 26-30, and 32-34 (Renumbered as Claims 1-19 are allowed over the prior arts. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: August 31, 2022
Allowability Notice 20220817
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov